Product supplement no. UBS-7-I Registration Statement No. 333-177923 To prospectus dated November 14, 2011 and Dated February 21, 2012 prospectus supplement dated November 14, 2011 Rule 424(b)(2) Trigger Autocallable Optimization Securities Linked to a Fund Contingent Absolute Return Autocallable Optimization Securities Linked to a Fund General  JPMorgan Chase & Co. may from time to time offer and sell trigger autocallable optimization securities (which we refer to as TAOS) or contingent absolute return autocallable optimization securities (which we refer to as CAR-AOS) linked to an exchange-traded fund, which we refer to as the Fund. This product supplement no. UBS-7-I describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus. A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply to specific issuances of the securities, including any changes to the terms specified below. We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.
